Exhibit 10(h)(v)

 

 

FORM

 

Liz Claiborne, Inc.

2006 Special Performance-Based

Restricted Stock Grant Confirmation

 

Associate Name:

 

 

Associate Emplid#:

 

 

 

Grant Date:

 

Number of Shares:

 

Vesting Schedule:                 50% Q1 20071

50% January 2, 2008

 

 

 

 

 

1 Vesting and release of shares is contingent upon achievement of performance
metrics, and will be determined as soon as practicable upon confirmation of
achievement of performance metrics outlined in attached Schedule A, but no later
than March 31, 2007.

 

 

WHILE EVERY EFFORT HAS BEEN MADE TO ENSURE THE ACCURACY OF THIS INFORMATION,
THESE FIGURES ARE SUBJECT TO FINAL AUDIT

THE GRANT OF RESTRICTED SHARES SHALL NOT CONFER ON THE RECIPIENT ANY RIGHT TO
CONTINUE IN THE EMPLOY OR OTHER SERVICE OF THE COMPANY, OR AFFECT ANY RIGHT
WHICH THE COMPANY MAY HAVE TO TERMINATE SUCH EMPLOYMENT OR SERVICE.

 

 

 

Restricted Stock Grant Certificate – Terms and Conditions

 

1.

Restricted Stock Grant - Liz Claiborne, Inc. (the “Company”) hereby grants to
the person named on the applicable grant confirmation statement (the
“Recipient”) the number of restricted shares of common stock of the Company (the
“Restricted Shares”) specified on the grant confirmation statement. As soon as
practicable after the acceptance by the Recipient of this Certificate, the
Company shall cause the Restricted Shares to be issued in the name of the
Recipient, by book entry registration at the Company’s transfer agent. Such
issuance shall be subject to this Certificate and the restrictions set forth in
Sections 3 and 7 hereof. Upon the issuance of shares, the Recipient shall have
the rights of a stockholder with respect to the Restricted Shares, subject to
the terms, conditions and restrictions set forth in this Certificate.

2.

Vesting - Subject to the further terms included herein, the Restricted Shares
shall vest and become free of restrictions on the date or dates indicated on the
attached Schedule A, subject to confirmation by the Compensation Committee of
the Company that the performance requirements included hereto in Schedule A have
been achieved, and further provided in each case that the Recipient is then and
has at all times since the grant date remained an employee of the Company. Each
such date is referred to as a “Vesting Date.” As soon as practicable after each
Vesting Date, the Company shall indicate on the Recipient’s account with respect
to such shares that such shares are free of restrictions, and credit to such
account an amount of shares released from the Dividend Escrow Account pursuant
to Section 6. Vested shares shall remain subject to Sections 7 and 8.

3.

Restrictions on Shares - The Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of prior to vesting.
These restrictions shall apply as well to any shares of Common Stock or other
securities of the Company which may be acquired by the Recipient in respect of
the Restricted Shares as a result of any stock split, stock dividend,
combination of shares or other change or any exchange, reclassification or
conversion of securities.

4.

Termination of Employment - Upon termination of the Recipient’s employment with
the Company (i) involuntarily without Cause, (ii) voluntarily for Good Reason,
or (iii) in the event of death or permanent disability, any unvested Shares will
be considered fully vested as of the termination date. Upon termination of the
Recipient’s employment for any other reason, any unvested Shares shall be
forfeited, and the Dividend Escrow Account (as defined in Section 6) shall be
terminated, it being understood and agreed that Recipient shall not be entitled
to any payment whatsoever under this Certificate or provisions of the Plan
relating to this Certificate in connection with such forfeiture and termination.
For purposes of Share vesting,

 

a.

Cause shall mean (i) Executive’s willful and intentional repeated failure or
refusal, continuing after notice that specifically identifies the breach(es)
complained of, to perform substantially his or her material duties,
responsibilities and obligations (other than a failure resulting from
Executive’s incapacity due to physical or mental illness or other reasons beyond
the control of Executive), and which failure or refusal results in demonstrable
direct and material injury to the Company; (ii)Any willful or intentional act or
failure to act involving fraud, misrepresentation, theft, embezzlement,
dishonesty or moral turpitude (collectively, “Fraud”) which results in
demonstrable direct and material injury to the Company; or (iii) Conviction of
(or a plea of nolo contendere to) an offense which is a felony in the
jurisdiction involved or which is a misdemeanor in the jurisdiction involved but
which involves Fraud. No act, or failure to act, on Executive’s part shall be
deemed “willful” or “intentional” unless done, or omitted to be done, by
Executive without reasonable belief that Executive’s action or omission was in
the best interests of the Company. Executive’s termination for Cause must be
pursuant to a resolution (a “Cause Resolution”) duly adopted by the affirmative
vote of not less than two thirds (2/3) of the Board then in office at a meeting
of the Board called upon reasonable notice to all directors and held for such
purpose, after reasonable notice to the Executive and an opportunity for the
Executive, together with his or her counsel (if the Executive so chooses), to be
heard before the Board at such meeting, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “cause” as herein
defined and specifying the particulars thereof in detail.

 

b.

Good Reason shall mean the occurrence of one or more of the following events:
(i) Executive’s being assigned duties inconsistent with Executive’s position at
the applicable date, without Executive’s consent; (2) the Company’s moving its
principal executive offices by more than 20 miles if such move increases
Executive’s commuting distance by more than 20 miles; (3) a material reduction
in Executive’s base salary; or (4) a material breach by the Company of any of
its material obligations under any employment agreement between Executive and
the Company then in effect. Unless Executive shall give the Company notice of
any event which, after any applicable notice and the lapse of any applicable
20-day grace period, would constitute Good Reason within 180 days of Executive’s
first knowing of the event, such event shall cease to be an event constituting
Good Reason.

5.

Plan Provisions to Prevail - The Restricted Shares are subject to all of the
terms and provisions of the Liz Claiborne, Inc. 2000 Stock Incentive Plan (the
“Plan”). Without limiting the generality of the foregoing, by accepting the
grant of the Restricted Shares the Recipient agrees that no member of the
Company’s Compensation Committee (the “Committee”) shall be liable for any
action or determination made in good faith with respect to the Plan or any award
thereunder or this Certificate. In the event that there is any inconsistency
between the provisions of this Certificate and the Plan, the provisions of the
Plan shall govern.

6.

Dividends – Cash dividends that become payable on unvested Restricted Shares
shall be held by the Company in escrow. On each Common Stock dividend payment
date (each, a “RS Dividend Date”), the Company shall be deemed to have
reinvested any cash dividend otherwise then payable on the unvested Restricted
Shares in a number of phantom shares of Common Stock (including any fractional
share) equal to the quotient of such dividend divided by the Market Value of a
share of Common Stock on such RS Dividend Date and to have credited such phantom
shares to an unfunded book account in the Recipient’s name (the “Dividend Escrow
Account”). As of each subsequent RS Dividend Date, the phantom shares then
credited to the Dividend Escrow Account shall be deemed to receive a dividend at
the then applicable dividend rate, which shall be reinvested in the same manner
in such account in the form of additional phantom shares. If any dividend
payable on any RS Dividend Date is paid in the form of Common Stock, such stock
dividend shall be treated as additional Restricted Shares under this
Certificate, with such additional Restricted Shares being subject to the same
vesting and other restrictions as the Restricted Shares with respect to which
dividends became payable, and with any fractional share being treated as a cash
dividend that is subject to the escrow and reinvestment procedures in this
Section 6. Any other non-cash dividends credited with respect to Restricted
Shares shall be subject to the escrow and reinvestment procedures in this
Section 6, and shall be valued for purposes of this Section 6 at the fair market
value thereof as of the relevant RS Dividend Date, as determined by the
Committee in its sole discretion. At any Vesting Date, the Company shall deliver
out of escrow to the Recipient that whole number of shares of Common Stock equal
to the whole number of phantom shares then credited to the Dividend Escrow
Account as the result of the deemed investment and reinvestment in phantom
shares of the dividends attributable to the Restricted Shares on which
restrictions lapse at such Vesting Date. The value of any fractional share shall
be paid in cash.

7.

Withholding Taxes - Prior to the recording on Recipient’s account that any
shares are free of restrictions, the Company shall withhold from Recipient’s
account a number of shares having a Fair Market Value on the Vesting Date,
rounded to the nearest whole share, equal to an amount sufficient in the opinion
of the Company to satisfy all federal, state and other governmental tax that the
Company is required to withhold with respect to the shares becoming free of
restrictions on such Vesting Date. Recipient’s receipt of the Restricted Shares
and this Certificate constitutes Recipient’s consent to such withholding of
shares. In lieu of such withholding of shares, the Recipient may remit such
amount in cash to the Company.

8.

Nature of Payments - The grant of the Restricted Shares hereunder is in
consideration of services to be performed by the Recipient for the Company and
constitutes a special incentive payment and the parties agree that it is not to
be taken into account in computing the amount of salary or compensation of the
Recipient for the purposes of determining (i) any pension, retirement,
profit-sharing, bonus, life insurance or other benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company, or (ii) any severance or other amounts payable under any other
agreement between the Company and the Recipient.

9.

Notices - Any notice to be given to the Company hereunder shall be in writing
and shall be addressed to the Chief Financial Officer, Liz Claiborne, Inc., One
Claiborne Avenue, North Bergen, NJ 07047, or at such other address as the
Company may hereafter designate to the Recipient by notice as provided in this
Section 9. Any notice to be given to the Recipient hereunder shall be addressed
to the Recipient’s home address of record, or at such other address as the
Recipient may hereafter designate to the Company by notice as provided herein. A
notice shall be deemed to have been duly given when personally delivered or
mailed by registered or certified mail to the party entitled to receive it.

10.

Right of Discharge Preserved - The grant of the Restricted Shares and the terms
set forth in this Certificate shall not confer upon the Recipient the right to
continue in the employ or other service of the Company, and shall not affect any
right which the Company may have to terminate such employment or service.

11.

Successors and Assigns - The terms of this Certificate shall be binding upon and
inure to the benefit of the Company and the Recipient and the successors and
assigns of the Company and, to the extent consistent with Section 4 above and
with the Plan, the heirs and personal representatives of the Recipient.

12.

Governing Law - The Restricted Shares and this Certificate shall be interpreted,
construed and administered in accordance with the laws of the State of Delaware.

13.

Receipt of Prospectus - By accepting delivery of this Certificate, the Recipient
acknowledges that he or she has received a copy of the Prospectus relating to
the options and the shares of Company common stock covered thereby under the
Plan.

 

 